Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recite “a trumpet-like cylinder structure” (emphasis added), “bowl-like shape” (emphasis added) and “a trumpet-like shape” (emphasis added), these phrases use the modifier “like” to modify a structural limitation, this type of approximation language (MPEP§2173.05(b)III) renders the scope of the required shape unclear and the specification does not provide one having ordinary skill in the art an understanding of the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2015/0261297 by Quek.
Regarding claim 1, Quek discloses an operating controller (1000), comprising: 
a controller housing (para. 22 – see housing 120), wherein the controller housing comprises a plurality of movable function buttons (see buttons 400a-d), and 
an adsorption structure, configured to adsorb and fix the controller housing on a touch screen, wherein the adsorption structure is arranged on the controller housing (para. 24 – see tacky layer 202), 
wherein at least one of the plurality of function buttons comprises a button body and a button column (fig. 2B; para. 27 – see the body of button 400 and the column 408); 
the button body comprises a surface for operation and a back surface arranged opposite to the surface for operation (para. 29 – see operation surface 404 and back surface 406); 
the back surface of the button body is connected to the button column, and the button column is linked with the button body (fig. 2B – see the arrangement of elements), the button column comprises a first end and a second end opposite to each other and a touch layer (fig. 2B – see the arrangement of elements and the ends of the button column), the first end is connected to the button body, the second end is provided with the touch layer formed by a material that is enabled to touch and control the touch screen (fig. 2B; para. 29 – see the touch layer that can interface with the touch screen.).
Regarding claim 3, Quek discloses the operating controller according to claim 1, wherein the at least one function button further comprises an elastic part configured to enable the button column to bounce and return in the case that a pressing force applied onto the button body is removed (fig. 2B; para. 26 – see the deformable cones 300).
Regarding claim 4, Quek discloses the operating controller according to claim 3, wherein the elastic part comprises a film which is elastically deformable, the film is arranged on the button column, and the film is configured to be pressed against the button column and the touch screen in the case that 
Regarding claim 5, Quek discloses the operating controller according to claim 4, wherein the film is of a trumpet-like cylinder structure (para. 26 – see cones), the film comprises a first opening end and a second opening end, an opening area of the first opening end is smaller than an opening area of the second opening end; the first opening end is arranged to sleeve on an outer circumference surface of the button column, the second opening end faces to the touch screen; the second end of the button column is accommodated in the trumpet-like cylinder structure in the case that the pressing force applied onto the button body is removed: and the second end is spaced apart from an edge of the second opening end by a predetermined distance (fig. 2B; fig. 26 – see the arrangement of elements and the conical member with respect to the touch screen and button column).
Regarding claim 12, Quek discloses the operating controller according to claim 1, wherein the controller housing comprises a button slot (fig. 2A-B – see the holes that the button body passes through), and the button body is inserted in the button slot (fig. 2A-B – see the holes that the button body passes through).
Regarding claim 13, Quek discloses a terminal device, comprising a touch screen and the operating controller according claim 1 (para. 21 – see touch screen application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quek and further in view of U.S. Publication 2006/0256090 by Huppi.
Regarding claim 11, Quek is silent regarding the operating controller according to claim 1, further comprising an analog stick, wherein the analog stick is arranged on the surface for operation.
Huppi teaches the use of an analog stick as an operating controller for a touch screen input device (see fig. 12; 604C; para. 95 – see the analog stick overlay).  Because the references are from a similar art and concerned with a similar problem, i.e. touch input devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Quek with Huppi’s analog stick input device surface in order to allow for users to fully satisfy input device requirements as taught by Huppi (para. 13-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20100110013; US-20140049475; US-20130002571; US-20120169597; US-20120154285; US-20110157056; US-20100079403; US-20060007179; US-9411467; US-9164595; US-9158390; US-10747333; US-4366355; US-10627918.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J IANNUZZI/              Examiner, Art Unit 3715